DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  It is unclear if the claim is to be an apparatus of a method claim.  The preamble and majority of the claim limitations point towards an apparatus, but the inclusion of “is placed” hints towards a method.  It is assumed it is directed towards an apparatus and will be examined accordingly.  It is suggested that “is placed” should be replaced with a more suitable phrase such as “rests”.

Regarding claim 7:  The term “preferably” renders the claim indefinite because it is unclear if the limitations following it are required or just suggested.

Regarding claim 19:  It is unclear how the term “mainly” modifies “the full length”.  It is assumed it means the full length and will be examined accordingly.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 14, 15, 17, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakimoto (EP 1347117).

Referring to claim 1:  Kakimoto teaches a floating floor with at least one vibration-damping support for sound damping, wherein the support is placed on a solid underground (item 2), wherein the support comprises a relatively rigid support slat (item 14b bottom) provided with discrete vibration-damping elements (items 13a, c) on one side, distributed at a regular distance from each other over the support slat, and wherein the support slat is provided with a vibration-damping strip (item 14a) on a second side opposite the first side extending in the longitudinal direction of the support slat, wherein the floor is placed loosely on the vibration- damping support (figure 3).

Referring to claim 2:  Kakimoto teaches all the limitations of claim 1 as noted above.  Additionally, Kakimoto teaches wherein the support slat is situated between the vibration-damping stri

Referring to claim 3:  Kakimoto teaches all the limitations of claim 1 as noted above.  Additionally, Kakimoto teaches wherein the discrete vibration-damping elements, the support2In re of: CDM NVAtty. Dkt. CARELS5Preliminary Amendment slat, the vibration-damping stri

Referring to claim 4:  Kakimoto teaches all the limitations of claim 1 as noted above.  Additionally, Kakimoto teaches wherein the floor is placed laterally movable in relation to the support (figure 3 shows no restraining connections).

Referring to claim 8:  Kakimoto teaches all the limitations of claim 1 as noted above.  Additionally, Kakimoto teaches wherein the discrete vibration-damping elements are placed on the underground, and the floor is placed on the vibration-damping stri

Referring to claim 14:  Kakimoto teaches a method for acoustically decoupling and installing a floating floor, wherein the floor rests on an underground (item 2) by means of vibration-damping supports, wherein the vibration-damping supports4In re of: CDM NVAtty. Dkt. CARELS5Preliminary Amendment are formed of a relatively rigid support slat (item 14b bottom) provided with discrete vibration-damping elements (items 13a and c) on one side which are distributed at a distance from each other over the support slat, and provided with a vibration-damping stri

Referring to claim 15:  Kakimoto teaches all the limitations of claim 14 as noted above.  Additionally, Kakimoto teaches the floor is placed laterally movable on the supports (figure 3 shows no retraining connections).

Referring to claim 17:  Kakimoto teaches all the limitations of claim 14 as noted above.  Additionally, Kakimoto teaches wherein the elements are placed on the underground, and the floor is placed loosely on the strips of the supports (figure 3).

Referring to claim 19:  Kakimoto teaches all the limitations of claim 14 as noted above.  Additionally, Kakimoto teaches the strips are placed over mainly the full length of the support slats (figure 3).

Referring to claim 23:  Kakimoto teaches all the limitations of claim 14 as noted above.  Additionally, Kakimoto teaches the floating floor is provided with a relatively rigid base plate which is made to rest on the supports (item 7a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto.

Referring to claim 7:  Kakimoto teaches all the limitations of claim 1 as noted above.  Kakimoto does not specifically teach wherein the static coefficient of friction between the vibration-damping support and the floor amounts to 0.3 to 0.8, and preferably 0.4 to 0.6.  However, it would have been obvious to one of ordinary skill in the art to design a floor with a specific static coefficient of friction to prevent the floor layers from moving separately under normal use.

Regarding claim 13:  Kakimoto teaches all the limitations of claim 1 as noted above.  Additionally, Kakimoto teaches wherein the vibration-damping stri

Regarding claim 18:  Kakimoto teaches all the limitations of claim 14 as noted above.  Kakimoto does not teach wherein the supports with stri.

Allowable Subject Matter
Claims 5, 6, 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/           Primary Examiner, Art Unit 3635